Citation Nr: 1755003	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine.

2.  Propriety of the separately assigned rating for radiculopathy of the right lower extremity, evaluated as 40 percent disabling in combination with peripheral neuropathy of the sciatic nerve of the right lower extremity as of August 17, 2015.

3.  Propriety of the separately assigned rating for radiculopathy of the left lower extremity, evaluated as 40 percent disabling in combination with peripheral neuropathy of the sciatic nerve of the left lower extremity as of August 17, 2015.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to August 16, 2010, or due solely to service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, and associated radiculopathy of the bilateral lower extremities, prior to January 21, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from February 1969 to March 1969, and served on active duty from March 1969 to October 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.

While on remand, a February 2017 rating decision awarded a separate rating for radiculopathy of the right and left lower extremities associated with the Veteran's back disability.  Specifically, in such rating decision, the Veteran's previously service-connected disability of peripheral neuropathy of the sciatic nerve of the right and left lower extremities was recharacterized to include radiculopathy resulting from his service-connected back disability as of August 17, 2015, the date of the VA examination that reflected such diagnosis, and the 40 percent rating previously assigned for peripheral neuropathy of the sciatic nerve was continued.  The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  Consequently, the Board has considered the propriety of the separately assigned ratings for radiculopathy of the bilateral lower extremities as part and parcel of the Veteran's claim for an increased rating for his back disability and has included such issues on the title page of this decision.

The Board also notes that the February 2017 rating decision awarded a TDIU based on the Veteran's posttraumatic stress disorder (PTSD) with depression, effective August 16, 2010, and special monthly compensation (SMC) at the housebound level based on the fact that he had one service-connected disability, PTSD with depression, evaluated as 100 percent disabling based on the award of a TDIU, and additional disabilities independently ratable at 60 percent or more, effective January 21, 2014.  Consequently, as the Veteran's claim for an increased rating for his back disability stems from April 7, 2009, the Board has considered whether a TDIU based on all of his service-connected disabilities is warranted prior to August 16, 2010, and whether a TDIU based on solely on his back disability with associated radiculopathy of the bilateral lower extremities is warranted prior to January 21, 2014.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, such issue has been included on the title page of this decision.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurologic abnormalities other than radiculopathy of the right and left lower extremities. 

2.  From April 7, 2009, to January 21, 2014, the Veteran's radiculopathy of the right lower extremity resulted in no more than mild incomplete paralysis of the sciatic nerve.

3.  From April 7, 2009, to January 21, 2014, the Veteran's radiculopathy of the left lower extremity resulted in no more than mild incomplete paralysis of the sciatic nerve.

4.  As of January 21, 2014, the Veteran's radiculopathy of the right lower extremity is rated with his service-connected peripheral neuropathy of the right lower extremity associated with type 2 diabetes mellitus, and resulted in no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  As of January 21, 2014, the Veteran's radiculopathy of the left lower extremity is rated with his service-connected peripheral neuropathy of the left lower extremity associated with type 2 diabetes mellitus, and resulted in no more than moderately severe incomplete paralysis of the sciatic nerve.

6.  From April 7, 2009, to August 15, 2010, the Veteran's service-connected disabilities of lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, with associated radiculopathy of the bilateral lower extremities, and type 2 diabetes mellitus did not render him unable to secure or follow a substantially gainful occupation.

7.  Prior to January 21, 2014, the Veteran's service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, with associated radiculopathy of the bilateral lower extremities, alone did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  From April 7, 2009, to January 21, 2014, the criteria for a separate rating of 10 percent, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2017).

3.  From April 7, 2009, to January 21, 2014, the criteria for a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2017).

4.  As of January 21, 2014, the Veteran's radiculopathy of the right lower extremity is rated with his service-connected peripheral neuropathy of the right lower extremity associated with type 2 diabetes mellitus, and the criteria for a rating in excess of 40 percent for such disability is not met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2017).

5.  As of January 21, 2014, the Veteran's radiculopathy of the left lower extremity is rated with his service-connected peripheral neuropathy of the left lower extremity associated with type 2 diabetes mellitus, and the criteria for a rating in excess of 40 percent for such disability is not met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2017).

6.  The criteria for a TDIU due to service-connected disabilities prior to August 16, 2010, or due solely to service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, and associated radiculopathy of the bilateral lower extremities, prior to January 21, 2014, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The appeal period before the Board begins on April 7, 2009, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  38 C.F.R. § 3.400(o)(2); see also Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

A.  Back Disability

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this regard, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, the record reflects that the Veteran's back disability was most recently examined by VA in August 2016.  Upon a review of the VA examination report, the Board notes that there was pain on weight-bearing which does not result in functional loss and, as there is no opposite undamaged joint, testing in such regard is not possible.  Further, while such examination does not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of back motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); Robinson, supra; Scott, supra.  

Additionally, while the Veteran reported daily flare-ups of increased pain and stiffness associated with this back disability at the June 2009 VA examination, there was no indication that his range of motion was further reduced during such events on examination.  Furthermore, he denied flare-ups during his subsequent VA examinations.  Consequently, the Board finds that further inquiry in regard to any additional functional loss experienced during flare-ups is not necessary.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

The Veteran's lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine has been rated pursuant to DC 5237 (lumbosacral strain), which is evaluated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  IVDS is evaluated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

For the entire appeal period, the Board finds that the Veteran's lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis or incapacitating episodes due to IVDS.  Consequently, a rating in excess of 20 percent for such disability is not warranted at any time under either the General Rating Formula or the IVDS Formula.

In this regard, in order to warrant a higher rating under the General Rating Formula, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis.  In this regard, the Board notes that none of the VA or private treatment records, or any of the VA examinations conducted during the course of the appeal, reflect ankylosis.  Rather, such reflect that the Veteran has range of motion of his lumbar spine, albeit limited.  

In this regard, at a June 2009 VA examination, the Veteran had forward flexion to 70 degrees with pain, fatigue, weakness, and lack of endurance.  Following repetitive testing, the Veteran had forward flexion to 60 degrees with pain, fatigue, and weakness, resulting in a 10 degree loss of range of motion.  Additionally, while the Veteran reported daily severe flare-ups of increased pain and stiffness, there is no indication that his range of motion was further reduced during such events.   

At a July 2011 VA examination, the Veteran had forward flexion from zero to 25 degrees without pain and from zero to 60 degrees with pain.  Following five repetitions, testing for pain, weakness, fatigability, and incoordination showed no change in the Veteran's range of motion; however, increased pain was noted.  The Veteran denied periods of flare-ups and instead indicated that his back pain was chronic.

At an August 2015 VA examination, the Veteran had forward flexion from zero to 60 degrees, and it was noted that his pain limited his use and caused such functional loss.  Further, pain was noted on weight bearing.  Following repetitive use testing, there was no additional loss of function or range of motion.  No flare-ups were reported.

At an August 2016 VA examination, the Veteran had forward flexion from zero to 50 degrees.  It was noted that he had pain on examination, but such did not result in/cause functional loss.  Following repetitive use testing, there was no additional loss of function or range of motion.  The Veteran denied periods of flare-ups.

Consequently, based on the foregoing, the Board finds that the Veteran's back disability does not result in forward flexion to 30 degrees or less, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  Specifically, the range of motion studies conducted during the course of the appeal reflect that the Veteran's forward flexion was limited to, at most, 50 degrees.  In this regard, the Board is cognizant that the July 2011 VA examiner noted that pain began at 25 degrees; however, the Veteran was nonetheless able to forward flex to 60 degrees.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Consequently, absent additional limitation of forward flexion as a result of pain, the Board finds that a higher rating of 40 percent is not warranted.  Id.; DeLuca, supra.  

The Board has also considered whether a higher rating is warranted based on the IVDS Formula.  However, such is not warranted as the evidence is entirely negative for incapacitating episodes due to IVDS.  See VA and private treatment records; June 2009, July 2011, August 2015, and August 2016 VA examination reports. 

B. Associated Objective Neurologic Abnormalities

Pursuant to Note (1) of the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In this regard, at the June 2009 VA examination, the Veteran reported moderate pain and weakness radiating from the lower back down both legs to the feet.  He also reported numbness, weakness, bowel issues, and erectile dysfunction related to his back disability.  Upon examination, the Veteran had abnormal motor function in the lower extremities due to neuritis; however, his sensory function in the lower extremities was normal.  It was also noted that he had motor weakness at L5 bilaterally as his right and left great toe extension was reduced.  Reflexes were 1 bilaterally at the ankles and knees.  The examiner further noted that the Veteran reported bowel dysfunction and erectile dysfunction related to his back disability and indicated that such were present, but relevant clinical examinations were normal.  The examiner diagnosed IVDS with L5 nerve involvement and erectile dysfunction secondary to IVDS; however, he did not offer an opinion as to the relationship of the Veteran's claimed bowel dysfunction to his service-connected back disability.  At an August 2009 VA examination, conducted for the express purpose of determining whether the Veteran had erectile dysfunction related to his back disability, the examiner determined that there was no relationship between the former disorder and latter disability.  Consequently, a February 2010 rating decision denied service connection for erectile dysfunction.

In June 2011, the Veteran's treatment records reflect that he complained of a burning sensation in his bilateral legs.  At the July 2011 VA examination, the Veteran reported a chronic burning pain going into the right left leg associated with burning, numbness, and tingling.  The examiner noted that such pain was located at the level of L4-L5 and was greater on the right than left.  No bowel or bladder incontinence was noted.  Upon neurological examination, the examiner indicated that the Veteran was unable to do straight leg raises due to his body habitus.  Deep tendon reflexes were 2/2 in the lower extremities, muscle strength was good at 5/5 and there was no atrophy, and there were no sensory or motor deficits.  An August 2011 treatment record reflects that the Veteran's sensation in the bilateral feet was abnormal and diminished.

At an August 2014 VA examination for the Veteran's diabetes mellitus and associated peripheral neuropathy, it was noted that he experienced moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the lower extremities bilaterally.  Muscle strength testing was reflected active movement against some resistance at 4/5 in the ankles and knees, and there was no muscle atrophy in the lower extremities.  Reflexes were hypoactive at 1+ in the knees, and absent at 0 in the ankles.  Upon sensory examination, the Veteran had  decreased sensation in the upper anterior thigh, thigh/knee, and lower leg/ankle bilaterally, and absent sensation in the foot/toes bilaterally.  Based on the foregoing, the examiner determined that, as relevant, the Veteran had moderately severe incomplete paralysis of the sciatic nerve bilaterally.  

At the August 2015 VA examination, muscle strength testing was normal at 5/5 in the great toes, ankles, knees, and hips, and there was no muscle atrophy.  Reflexes were normal at 2+ in the ankles and knees bilaterally.  Upon sensory examination, such was decreased bilaterally in the lower leg/ankle and foot/toes.  Straight leg raising test was negative bilaterally.  It was further noted that the Veteran had mild pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  As such, the examiner diagnosed moderate radiculopathy of the sciatic nerve bilaterally.  He also observed that the Veteran had diabetic neuropathy; however, no other neurologic abnormalities related to his back disability were noted, to include bowel or bladder problems.

At the August 2016 VA back examination, muscle strength testing was normal at 5/5 in the great toes, ankles, knees, and hips, and there was no muscle atrophy.  Reflexes were normal at 2+ in the ankles bilaterally; however, such were hypoactive at 1+ in the ankles bilaterally.  Upon sensory examination, such was decreased bilaterally in the lower leg/ankle and foot/toes.  Straight leg raising test was negative bilaterally.  It was further noted that the Veteran had mild pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  As such, the examiner diagnosed moderate radiculopathy of the sciatic nerve bilaterally.  He also observed that the Veteran had no other neurologic abnormalities related to his back disability were noted, to include bowel or bladder problems.

At the August 2016 VA peripheral nerves examination, the Veteran reported moderate constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  Strength was normal at 5/5 in the bilateral ankles and knees.  Deep tendon reflexes were normal at 2+ in the bilateral knees, and decreased at 1+ in the bilateral ankles.  Sensation was decreased in the bilateral ankle/lower leg and foot/toes, but normal in the bilateral knee/thigh.  Position sense was normal.  Vibration sensation was decreased in the bilateral lower extremities.  There was no muscle atrophy.  The examiner indicated that the Veteran had peripheral neuropathy of the bilateral lower extremities that resulted in moderate incomplete paralysis of the sciatic nerve.

As previously indicated, the Veteran's disability is complicated by the fact that he is service-connected for diabetes mellitus, type II, which resulted in complications that include, as relevant, peripheral neuropathy of the sciatic nerve and anterior crural/femoral nerve.  Specifically, an August 2014 rating decision awarded separate evaluations of 40 percent for peripheral neuropathy of the sciatic nerve of the right and left lower extremities, effective January 21, 2014, and 10 percent for peripheral neuropathy of the anterior crural/femoral nerve of the right and left lower extremities, effective January 21, 2014.  Such rating decision also granted service connection for erectile dysfunction with a noncompensable rating, effective January 21, 2014, as secondary to the Veteran's back disability.  In this regard, the Board parenthetically notes that the August 2014 VA diabetes mellitus examination revealed that the Veteran's peripheral neuropathy and erectile dysfunction had an onset date in 2012 and were related to the Veteran's diabetes mellitus, rather than his back disability.  In a February 2017 rating decision, the Veteran's disability of peripheral neuropathy of the sciatic nerve of the right and left lower extremities was recharacterized to include radiculopathy resulting from his service-connected back disability as of August 17, 2015, the date of the VA examination that reflected such diagnosis.  The 40 percent evaluations for such disabilities were continued.  

Consequently, as the evidence noted above fails to reflect that the Veteran's erectile dysfunction is related to his back disability (despite the characterization of the award of service connection in the August 2014 rating decision), the Board finds that a separate rating prior to January 21, 2014, for erectile dysfunction as an associated objective neurologic abnormality is not warranted.  Furthermore, while the Veteran reported bowel dysfunction related to his back disability at the June 2009 VA examination, such has not been objectively diagnosed and no medical provider has related such claimed disorder to the Veteran's back disability.  Similarly, there is no evidence of urinary dysfunction.  Consequently, separate ratings for bladder or bowel impairment related to the Veteran's back disability are not warranted.

With regard to radiculopathy of the bilateral lower extremities, the Board finds, for the reasons discussed below, that separate ratings for such manifestations of the Veteran's back disability are warranted for the entire appeal period stemming from his April 7, 2009, claim.  In this regard, as noted by the August 2015 VA examiner, such radiculopathy affects the Veteran's sciatic nerve.  

DC 8520 addresses the sciatic nerve, which provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R.
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Based on the foregoing, the Board finds that a separate 10 percent rating, but no higher, for radiculopathy of the right and left lower extremities is warranted under DC 8520 as of the April 7, 2009, date of claim.  Specifically, on VA examination in June 2009, the Veteran reported moderate pain and weakness radiating from the lower back down both legs to the feet.  Furthermore, the examiner found that the, while the Veteran's sensory function was intact, he had abnormal motor function in the lower extremities due to neuritis.  Consequently, based on the diagnosis of neuritis, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities was present at such time.  However, prior to January 21, 2014, such resulted in no more than mild incomplete paralysis of the sciatic nerve bilaterally.  Specifically, only abnormal motor function in the form of motor weakness manifested by the reduction in his right and left great toe extension was noted.  Further, at the July 2011 VA examination, only subjective complaints of radiating pain, burning, numbness, and tingling were noted as the Veteran's reflexes, muscle strength, motor, and sensation were normal upon clinical evaluation.  Thus, the Veteran's bilateral lower extremity radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve prior to January 21, 2014.

As of January 21, 2014, the Veteran's radiculopathy of the right and left lower extremities are rated with his service-connected peripheral neuropathy of the right and left lower extremities associated with type 2 diabetes mellitus, and result in no more than moderately severe incomplete paralysis of the sciatic nerve bilaterally.  Specifically, a rating in excess of 40 percent for each lower extremity peripheral neuropathy and/or radiculopathy is not warranted.  In this regard, the Veteran's disability does not result in severe incomplete paralysis with marked muscular atrophy, or in complete paralysis.  Specifically, the examinations of records reflect that such disabilities have resulted in only moderate or moderately severe incomplete paralysis of the sciatic nerve bilaterally.  See August 2014 VA examination, August 2015 VA examination, and August 2016 VA examinations.  Therefore, a rating in excess of 40 percent for such disability as of January 21, 2014, is not warranted.

III.  TDIU

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R.
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As noted in the Introduction, the question before the Board is whether a TDIU due to service-connected disabilities prior to August 16, 2010, or due solely to service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, and associated radiculopathy of the bilateral lower extremities, prior to January 21, 2014, is warranted.  In this regard, prior to August 16, 2010, the Veteran was service-connected for his back disability, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling, effective April 7, 2009.  Additionally, as of August 27, 2009, service connection for diabetes mellitus, type 2, was established with a 10 percent rating.  Such results in a combined disability rating of 40 percent, effective April 7, 2009, and remained at 40 percent, effective August 27, 2009.  Consequently, while the Veteran does not meet the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.16(a), the Board has nonetheless considered whether such disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation such that referral to the Director, Compensation Service, for extra-schedular consideration is necessary.  38 C.F.R. § 4.16(b).

As an initial matter, the Board observes that the Veteran maintained full-time employment until August 25, 2009.  Consequently, a TDIU prior to such date is not warranted.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran has four years of high school education, apprenticeship training, and 40 years of experience in maintenance.  See July 2011 VA Form 21-8940.  In this regard, the record reflects that the Veteran left his last job in August 2009 as he was laid off when the plant closed.

The Board finds that a TDIU based on the Veteran's service-connected disabilities is not warranted prior to August 16, 2010, because such disabilities do not render him unable to secure or follow a substantially gainful occupation.  In this regard, the June 2009 VA examiner noted that the Veteran was currently working in maintenance, but had to be careful with lifting, bending, and kneeling.  Additionally, the July 2011 VA examiner found that the Veteran's back disability resulted in no restrictions on employment.  In reaching such conclusion, he acknowledged that, as a maintenance man, the Veteran did a lot of repetitive standing, walking, and climbing, which aggravated his back.  At a September 2011 VA examination, it was determined that the Veteran's diabetes mellitus did not impact his ability to work.  Specifically, the examiner opined that such disability did not impair the Veteran's ability for physical or sedentary employment.  

Further, a TDIU is not warranted solely on the basis of the Veteran's back and associated lower extremity disabilities prior to January 21, 2014.  Specifically, the August 2015 VA examiner found that the Veteran "cannot do any heavy or physical work."  Similarly, the August 2016 VA examiner found that the Veteran's back impacts "physical work requiring prolonged walking, standing and lifting."  As this does not rule out sedentary work, a TDIU based solely on the Veteran's back and associated lower extremity disabilities alone is not warranted.  

In reaching the foregoing conclusions, the Board acknowledges the Social Security Administration (SSA) found the Veteran to be totally and permanently disabled (under Social Security Laws and Regulations) due to a primary disability of a disorder of the back.  In this regard, the Board is not bound by SSA's findings. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  However, disability was further noted to result from a secondary disability of obesity, and SSA records reflect that the Veteran reported that, in addition to his back disability, as well as his diabetes, his depression, delayed stress syndrome, and hypertension also rendered him unable to work.  Additionally, such record reflect that, while the Veteran's back disability resulted in various restrictions, it did not totally preclude all physical capabilities, or any sedentary capabilities. 

Furthermore, the Board places greater probative weight on the VA examiner's opinions from June 2009 and July 2011 as such specifically discuss the limitations associated with the Veteran's back disability.  In this regard, while the Veteran's back disability, and associated radiculopathy of the bilateral lower extremities, impact his ability to work, a fact that is acknowledged by the assigned combined 40 percent rating for such disabilities, the evidence does not show that such prevent him from securing and following a substantially gainful occupation consistent with his education and work history.  In this regard, while the Veteran has only a high school education and worked in maintenance for 40 years, the record shows that such employment ended because he was laid off due to the closure of the plant.  While he has described the limitations associated with such disabilities, which have been considered by the VA examiners, the Board finds that the Veteran is still able to perform some physical work, albeit limited, and all sedentary work.  

Based on the foregoing, the Board finds that a TDIU due to service-connected disabilities prior to August 16, 2010, or due solely to service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, and associated radiculopathy of the bilateral lower extremities, prior to January 21, 2014, is not warranted.

IV.  Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In reaching the foregoing determinations, the Board has resolved all doubt in favor of the Veteran where applicable.  However, to the extent that the Board has denied entitlement to increased or separate ratings and a TDIU, the Board finds that, as the preponderance of the evidence is against such aspect of his claims, the benefit-of-the-doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

A rating in excess of 20 percent for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine is denied.

From April 7, 2009 to January 20, 2014, a separate rating of 10 percent, but no higher, for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.

From April 7, 2009 to January 20, 2014, a separate rating of 10 percent, but no higher, for radiculopathy of left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.

As of January 21, 2014, a separate rating in excess of 40 percent for right lower extremity peripheral neuropathy and radiculopathy is denied.

As of January 21, 2014, a separate rating in excess of 40 percent for left lower extremity peripheral neuropathy and radiculopathy is denied.

A TDIU due to service-connected disabilities prior to August 16, 2010, or due solely to service-connected lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine, and associated radiculopathy of the bilateral lower extremities, prior to January 21, 2014, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


